Title: To Thomas Jefferson from William Short, 19 April 1801
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 19th. 1801.

Since my last of the 9th. of Decr. written from La Rocheguyon & sent by the French Chargé des affaires, I have remained silent; first because no good conveyance presented itself, & secondly because we have been for some time past expecting intelligence from America, which I wished to recieve before writing. Although I have as yet recieved no letter & nothing official has as yet arrived here, I cannot longer delay writing because the cartel is to sail in a few days from Havre. This vessel is the Benjamin Franklin which left New-York in the beginning of Jany. last. Since it, no vessel has arrived in the ports of this country from the U.S. until within a few days, when two or three came into the port of Bordeaux, having sailed after the expiration of the prohibition law. One of them wch. left Philadelphia the 9th. of March, brings a letter from the late Consul at Bordeaux to his wife here, mentioning that I am named Minister near the French Republic. She recieved this letter the day before yesterday & immediately sent to communicate this intelligence to me. I recieved several notes from different persons yesterday & today complimenting me on this occasion. Whether they all get their intelligence from the same source I know not—but one of the Paris papers of this morning mentions among a variety of articles under the London head that the Chancellor Livingston is designated to come here—this article is without any American date of time or place—Mr. Fenwick’s letter I think is written from Philadelphia. This is all we know upon the subject. In general, a private letter from a person known would seem to carry with it a greater degree of authenticity than a vague article in a gazette—but as I am at all times far from being disposed to flatter myself, I cannot help giving greater weight in this instance than perhaps it deserves, to the article of the gazette—I percieve that I have by this expression betrayed myself & discovered that the appointment would be flattering to me. You know by old experience my dear Sir, that I am not accustomed to dissemble with you—I will not therefore at present withdraw the expression.—I have until now abstained from entering on this subject, from the time of its being supposed that you would be at the head of the Government, because I have chosen that you should remain entirely free & unembarassed by any thing previous on my part.—But at present I am free to own that an appointment under you would give me real pleasure & satisfaction. It would doubly so, because the contrary would be a subject of so much surprize to all those who know me here, whether French or Americans, that I feel it would  somewhat embarass me. From their knowlege of the long habits of friendship & favor in which you have been towards me, & from my long employment in the diplomatic line & acquaintance with this country, they have laid it down as certain that I should be appointed here, & complimented me on it from the time of the first reports having circulated here that you would be President. I have always of course replied by those lieux communs, used in such cases, & avoided as far as possible giving any ground to suppose I expected it.—A very short time will of course elucidate this matter, & in the mean time I will not occupy more of your attention respecting it. Should you think my services useful to my country I feel that I should be happy to devote them again, under your administration—Should you think others more able & more adequate to the task, I will not say that I shall feel no pain from this circumstance, but it is certain that I desire to see employed those whom you concieve most proper & most able to second your views.—If however the conditional ratification of the treaty is to bring on a new negotiation, I should prefer much to have at least one other person joined with me for that particular purpose—In such a delicate matter & which touches so nearly such a variety of interests & in such a variety of ways, I should feel the responsability too heavy on me alone.—There is one circumstance of which you will be probably apprized before you recieve this letter.—You will recollect the plan which Dumoustier had in view & about which he wrote a good deal to his Court as you informed me in the time—It is now reduced to a certainty that that plan is resumed & will be carried into execution.—I mentioned to you in my last the favorable crisis which had taken place in the North, relative to neutral rights. I see nothing to change as to what I then said,—Events have rather confirmed the propriety of the subject being well examined & nearly to the centre of action—I still think it to be regretted that the U.S. had not an Envoy at Copenhagen—& it seems to me that it would at this moment be one of the most desirable missions of the U.S. because I concieve it might be made one of the most useful, on account of the circumstances mentioned in my last. Whatever may be the issue at the present time it is to be desired that the whole matter should be well observed so as to form a proper opinion of what plan should be adopted by the U.S. for the future.—The King of Prussia has taken possession of Hanover—& Hamburgh & Lubeck are possessed by the Danes, provisionally—We only know as yet the death of Paul I.—& the attack made by the English on the Danes, the 2d. of this month—We know not what will be the immediate consequences of these two events.—I have not had the pleasure of hearing from you since my letters of  Aug. 6th. & Sep. 18th.—As those who carried them arrived safe in the U.S. in October & Decr. last I take it for granted you recieved them in due time—I had counted that the cartel which sailed in Jany. last would have brought me a letter from you. I wrote to Mr Barnes by the same conveyances—He has acknowleged the reciept of one of them by a letter of the 25th. of October—I am surprized at not having heard from him since, as I pressed him in my letters, notwithstanding my intention of returning to America, not to delay writing to me—The cartel was so public a conveyance that he must have known of it I should imagine.—I have for some time past suspended my preparations for my vernal voyage—but I shall still persevere & return ere long, if I am not detained on this side of the Atlantic by any thing from you.—A letter for my brother will accompany this—I shall put them under cover to Mr Barnes—they will be forwarded by post from the port where the vessel may arrive. I beg you my dear Sir, to accept my earnest wishes for your health, happiness & success in the thorny path in which the public voice of our country has placed you—May you long enjoy that recompense which I know will be most satisfactory to you—the seeing of Liberty & Tranquillity united by your efforts—& the furnishing this proof to the world of the superiority of the knowlege, virtue & enlightened character of the American people.—Such is the full persuasion at this time as it has long been of your friend & servant

W: Short

